Dear Mr. Boudreaux:
You have requested an opinion of this office concerning the proposed terms of the renewal of Lease Contract No.  1132.   This proposed renewal lease is between the State of Louisiana, as Lessor, acting through the Governor, Commissioner of Administration, Secretary of the Department of Natural Resources, and the Administrator of the State Land Office; and the Department of Wildlife and Fisheries and the Wildlife and Fisheries Commission, as Lessee, acting through its Secretary and Chairman.
The proposed renewal lease is for a portion of the Atchafalaya Bay belonging to the State of Louisiana, and designated as the Atchafalaya Delta Wildlife Management Area pursuant to the provisions of Act No. 565
of 1977.
While the Lessor retains the mineral rights and the authority to continue to issue leases for the mineral rights in the leased area, the proposed renewal lease provides for the mineral revenues derived from the leased area to be remitted or otherwise directed to the Wildlife and Fisheries Conservation Fund (La. Constitution Article VII, § 10 A) in accordance with the dedication provided for in La.R.S. 56:631.  However, all revenues derived from rights-of-way granted by the Lessor pursuant to La.R.S. 41:1173 that pass through the leased area, but originate outside the leased area and are not associated with the exploitation of mineral resources within the leased area, shall be deposited in the State Treasury.
This office concurs in your opinion, and that of the General Counsel for the Division of Administration, that these provisions of the proposed renewal lease are consistent with the laws and Constitution of the State of Louisiana.
If we can be of any further service to you in this matter, please do not hesitate to contact our office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ____________________________ ROBERT H. CARPENTER, JR. Assistant Attorney General
RPI/RHC/tp
DATE REQUESTED: August 26, 2002
DATE RELEASED: August 28, 2002